Broyles, C. J.
1. Where a superintendent of an election fails to discharge any duty required of him by law he is guilty of a misdemeanor. Penal Code (1910), § 658; Civil Code (1910), § 83.
(a) One of the duties of a superintendent of an election, after the votes are all counted out, is to state, in a certificate signed by him, the number of votes received by each person voted for. Civil Code (1910), § 82, par. 7. This means, of course, that the certificate must correctly give the number of votes received by each person voted for. If the number of such votes is knowingly and falsely misstated by a superintendent of an election, he has failed to discharge a duty imposed upon him by law, and he is liable to be prosecuted, under section 658 of the Penal Code of 1910, for a misdemeanor. This is true although section 84 of the Civil Code provides that if a superintendent of an election shall make a fraudulent return thereof, he shall forfeit for the offense one hundred dollars, to be recovered by information, and if he be a justice, he forfeits his office on proceedings for removal.
2. Under the above-stated rulings, the conviction of the defendant was amply authorized, and none of the grounds of the amendment to the motion for a new trial show cause for a reversal of the judgment below.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.